Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 1 of 8 Page ID #:193



1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Raymond Ballister Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
3    Dennis Price, Esq., SBN 279082
     Christopher A. Seabock, Esq., SBN 279640
4    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
5    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
6
     Attorneys for Plaintiff
7
8
                                      UNITED STATES DISTRICT COURT
9
                                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     Daniel Lopez,                                 ) Case No.: 2:18-cv-03269-MWF-JC
12                                                 )
              Plaintiff,
13                                                 ) PLAINTIFF’S BRIEF IN REPLY TO
       v.
                                                   ) DEFENDANT’S TRIAL BRIEF
14   Joel Mauricio Jaco; and Does 1-10,            )
15                                                 ) Complaint Filed: April 19, 2018
              Defendants.
                                                   ) Honorable Judge Michael W. Fitzgerald
16
                                                   )
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1

      Plaintiff’s Reply Trial Brief                                  Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 2 of 8 Page ID #:194



1                                             I.    Introduction
2           Defendant mentions in passing two new arguments in his Trial Brief: that “Plaintiff
3    never encountered any violations entering the store or in the store” and that “he never
4    attempted to enter the store when he was unable to park his van.” Dkt. 55 at 1: 10-12. These
5    points will be addressed following the defenses that were previously raised.
6
7                                     II.   Defendant’s Lease Agreement
8           Defendant again cites his lease agreement, stating that it “begs the question of who is
9    responsible for compliance with removal of the barriers.” Dkt. 55 at 4:5-7. Defendant posits:
10   “That obligation appears to fall directly on the landlord as the tenant is precluded from doing so
11   without written consent, and the possibility of indemnification against the landlord does not
12   resolve that issue.” Dkt. 55 at 4:8-11.
13          However, and as laid out in Plaintiff’s Trial Brief, the question of “who is responsible for
14   compliance with removal of the barriers” has been answered by Congress, the Department of
15   Justice, the Ninth Circuit, and legal analysists. Who is responsible? Both the landlord and the
16   tenant, irrespective of any private agreements they may have between themselves. The terms
17   of Defendant’s lease, a private agreement to which the plaintiff is not a party, have no effect on
18   the defendant’s obligations to the plaintiff created by federal law. And Defendant has not put
19   forth a single citation that refutes the statutes, case law, or analysis cited by Plaintiff in his Trial
20   Brief. Defendant’s position is unfounded.
21
22
23
24
25
26
27
28

                                                        2

      Plaintiff’s Reply Trial Brief                                          Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 3 of 8 Page ID #:195



1                                        III.   Unrelated Litigation
2           Defendant now argues that, because Plaintiff’s counsel represented a different client
3    several years ago who sued the then-property owner, “plaintiff knew the name of the owner and
4    easily could have brought her into the instant litigation.” Dkt. 55 at 5:8-9.
5           This ignores the practical reasons that both landlord and tenant be independently liable
6    for ADA compliance, as cited in Plaintiff’s Trial Brief:
7                    A customer should not have to obtain a copy of the lease and other
8                    contracts in order to determine who is the proper defendant. The
9                    customer should be able to bring an action, and let the tenant and
10                   landlord fight among themselves over who is responsible to pay for
11                   any required improvements.
12   Indep. Living Res. v. Oregon Arena Corp., 982 F. Supp. 698, 768 (D. Or. 1997) supplemented,
13   (D. Or. 1998) 1 F. Supp. 2d 1159.
14          Moreover, the best information that Plaintiff has is that the owner of the property at the
15   time of Mr. Carpenter’s lawsuit, Consuelo Felix, has since passed away. At the time of Plaintiff’s
16   Rule 11 investigation, the new owner could not be identified based on property records.
17   Defendant, on the other hand, is presumably making rent payments to the now-property owner
18   and is in a far better position than Plaintiff to seek relief against that individual or entity.
19
20
21
22
23
24
25
26
27
28

                                                        3

      Plaintiff’s Reply Trial Brief                                           Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 4 of 8 Page ID #:196



1                                           IV. Readily Achievable
2                                               A.      Parking
3           Defendant argues: “The parking lot is for all the tenants of the shopping center, and not
4    just the defendants liquor store, and the landlord is responsible for the lot and its maintenance.”
5    Dkt. 55 at 4: 13-16.
6           First, the fact that the parking lot serves multiple businesses is irrelevant to the plaintiff’s
7    claims. Under the ADA, it is discrimination for “any place of public accommodation” to deny an
8    individual “full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
9    accommodations” on the basis of the individual’s disability. 42 U.S.C. § 12182(a). Defendant
10   does not deny that parking is one of the services, facilities, privileges, advantages, or
11   accommodations the Store offers. Therefore, Defendant is obliged to ensure the parking is
12   accessible to persons with disabilities.
13          The other tenants utilizing the parking lot have the same obligation to individuals visiting
14   their stores, but Plaintiff was not visiting those businesses.
15          Second, while the landlord may be “responsible for the lot and its maintenance” under
16   the lease, that responsibility is a contractual one the landlord owes the tenant. However, the
17   ADA creates a separate responsibility to provide accessible facilities to third parties with
18   disabilities. That responsibility belongs to both the landlord and the tenant and is independent
19   of whatever contractual relationships exist between them, as explained in Plaintiff’s Trial Brief.
20
21                                         B.        Entrance Ramp
22          Defendant argues that extending the entrance ramp outside the Store would require a
23   permit from the City, whereas extending the entrance ramp inside the Store would require the
24   removal of some of the aisles. Dkt. 55 at 4:17-26.
25          This argument completely ignores the fact that the ADA contemplated imperfect access
26   where full compliance was impractical. Under the ADA, discrimination includes the failure to
27   take “alternative methods” toward compliance where full barrier removal is not readily
28   achievable. 42 U.S.C. § 12182(b)(2)(A)(v); 28 C.F.R. § 36.304(d)(3). Defendant makes no
                                                        4

      Plaintiff’s Reply Trial Brief                                         Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 5 of 8 Page ID #:197



1    reference to any alternative methods employed to address the inaccessible entrance ramp or
2    why such methods would not be readily achievable. The inaccessible entrance ramp could be
3    addressed by utilizing a portable ramp with compliant slope, by mounting a railing at the
4    entrance for wheelchair users to stabilize themselves, or by installing a buzzer to request
5    assistance at the entrance. However, Defendant’s Trial Brief does not even address these
6    options.
7
8                                     C.    Merchandise Shelves
9           Defendant argues that rearranging the shelves to create a larger clearance “reduces
10   defendant’s inventory” and “would make it economically unfeasible to operate the store.”
11   Dkt. 55 at 4:28-5:3.
12          First, Defendant provides no explanation to these conclusory statements. Defendant
13   does not explain how rearranging shelves would require his inventory to be reduced. And even if
14   it is true that Defendant’s inventory would necessarily be reduced, Defendant provides no
15   analysis of how such a reduction would make it “economically unfeasible” to operate the Store.
16   Defendant makes no offer of proof of how regularly his inventory is purchased and at what
17   quantity, how he calculated the reduction of revenue stemming from the presumed reduced
18   inventory, or how he accounted for the increased revenue from disabled patrons being able to
19   access their desired purchases. Neither the Joint Exhibit List nor Defendant’s Exhibit List
20   [Dkts. 39 and 41] list any profit/loss documents or other financial records that would support
21   Defendant’s conclusory statement. In short, Defendant just declared compliance with federal
22   law to be “economically unfeasible.”
23          Second, Defendant has already waived financial wherewithal as a defense. As discussed
24   in Plaintiff’s Trial Brief, in Defendant’s responses to Plaintiff’s Requests for Admissions (what
25   will be introduced as Exhibit 9), Defendant admits he is not raising a lack of financial
26   wherewithal as part of a readily achievable defense. Further, in his Requests for Production
27   (what will be introduced as Exhibit 10), Plaintiff requested “Documents that establish your
28   financial wherewithal.” Defendant responded with an objection that said documents were “not
                                                    5

      Plaintiff’s Reply Trial Brief                                     Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 6 of 8 Page ID #:198



1    relevant.” Fundamental fairness, in addition to Rule 26, would prohibit Defendant from
2    claiming that compliance is economically infeasible when Defendant has never disclosed or
3    produced documentation of such a claim, despite being requested to do so. Trial is not by
4    ambush.
5           Third, as discussed above, it is insufficient for Defendant to simply say that compliance is
6    not readily achievable. Defendant is obliged to minimize the inaccessible elements of his Store,
7    even where full compliance is impractical. Defendant has made no showing of alternate
8    shelving arrangements contemplated, different types of shelving considered, or any other
9    attempted partial barrier removal.
10
11                                    V.     Unencountered Barriers
12          Defendant points out that “Plaintiff never encountered any violations entering the store
13   or in the store as he never attempted to enter the store when he was unable to park his van.”
14   Dkt. 55 at 2:10-12.
15          This is not a defense.
16          The Ninth Circuit has explicitly addressed this specific argument and found it to be
17   “ironic if not perverse…” Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1042 (9th Cir. 2008) (holding
18   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers that relate to
19   his disability removed regardless of whether he personally encountered them).
20
21
22
23
24
25
26
27
28

                                                       6

      Plaintiff’s Reply Trial Brief                                         Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 7 of 8 Page ID #:199



1                                     VI.   Lack of Attempt to Enter the Store
2           Defendant raises the issue that the plaintiff “never attempted to enter the store when he
3    was unable to park his van.” Dkt. 55 at 2:11-12.
4           This is irrelevant.
5           As discussed above, once the plaintiff has established standing by either personally
6    encountering or being deterred by the knowledge of a barrier to his access, he may seek redress
7    of all barriers that relate to his disability. The plaintiff personally encountered the lack of
8    accessible parking when attempting to access the Store. He, therefore, has standing for
9    remediation of all the barriers at the Store related to his disability.
10          The ADA directly refutes Defendant’s line of reasoning here. The Enforcement section
11   of the ADA states that the Act’s remedies are provided to “any person who is being subjected to
12   discrimination… or has reasonable grounds for believing that such person is about to be
13   subjected to discrimination…” 42 U.S.C. § 12188(a)(1). The section continues: “Nothing in
14   this section shall require a person with a disability to engage in a futile gesture if such
15   person has actual notice that a person or organization… does not intend to comply with its
16   provisions.” Id; see also 28 C.F.R. § 36.501(a).
17          Once Plaintiff had notice that the Store did not comply with the ADA, he was not
18   required to attempt to use its inaccessible facilities. Arguing that Plaintiff should not have
19   standing to seek remediation of unlawful barriers beyond the parking lot would require that
20   Plaintiff engage in a futile gesture to attempt to use the inaccessible parking facilities, despite
21   his knowledge of their inaccessibility. This is contrary to the requirements of the ADA.
22
23
24
25
26
27
28

                                                         7

      Plaintiff’s Reply Trial Brief                                            Case #: 2:18-cv-03269-MWF-JC
Case 2:18-cv-03269-MWF-JC Document 56 Filed 03/24/20 Page 8 of 8 Page ID #:200



1                                          VII. CONCLUSION
2           The Plaintiff respectfully requests this Court review the case law, and consider the
3    uncontested facts. Plaintiff requests the Court enter judgment in his favor on the allegations,
4    listed at the outset of this Brief.
5           Amount of Damages, Attorney’s Fees and Costs
6           Under the Unruh Civil Rights Act, a plaintiff is entitled to a penalty assessment, which
7    can be “no less than $4,000” under the Unruh Civil Rights Act. Cal. Civ. § 52(a). Thus, Plaintiff
8    claims $4,000 in damages as a result of the barriers he encountered. Plaintiff further seeks his
9    reasonable attorney fees, litigation expenses, and costs.
10
11   Dated: March 24, 2020                               CENTER FOR DISABILITY ACCESS
12
13                                                       By: /s/ Christopher A. Seabock
14                                                       CHRISTOPHER A. SEABOCK
                                                         Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     8

      Plaintiff’s Reply Trial Brief                                       Case #: 2:18-cv-03269-MWF-JC
